Case 2:19-cv-12540-MAG-DRG ECF No. 29, PageID.790 Filed 07/26/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

TRACIE CUMBUS,
o.b.o K.D.W, a Minor,

       Plaintiff,                                           Case No. 19-CV-12540

vs.                                                         HON. MARK A. GOLDSMITH

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
____________________/

                                 OPINION & ORDER
                    GRANTING PETITION FOR ATTORNEY FEES (Dkt. 27)

       This matter is before the Court on Plaintiff’s petition for an award of attorney fees under

the Equal Access to Justice Act (EAJA) (Dkt. 27). On April 14, 2018, the underlying case was

remanded under Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. § 405(g)

(Dkt. 25). A judgment was entered on that same day (Dkt. 26). Plaintiff now seeks to recover

fees of $6,483.30 and expenses of $67.00, totaling $6,550.30. Pet. at 5. Defendant filed a

response, stating that he does not oppose an award of EAJA fees in this amount. Resp. at 1–2

(Dkt. 28).

       Under the EAJA, the prevailing party in a civil action may recover fees and expenses

incurred by the party in the action, so long as the court does not find that either (i) the

Government was “substantially justified” in its administrative decision and its position in the

subsequent federal action or (ii) “special circumstances” make an award unjust. 28 U.S.C. §

2412(d)(1)(A). Further, the amount of EAJA fees must be reasonable. Glass v. Sec. of HHS,

822 F.2d 19, 21 (6th Cir. 1987). Here, there is no dispute that Plaintiff was the prevailing party
Case 2:19-cv-12540-MAG-DRG ECF No. 29, PageID.791 Filed 07/26/21 Page 2 of 2




in the underlying action.   Further, Defendant does not argue that either the “substantially

justified” exception or the “special circumstances” exception applies. Finally, Plaintiff has

produced appropriate evidence to demonstrate that her fees and expenses total $6,550.30, see

Billing Entries (Dkt. 27-2); Schedule of Expenses (Dkt. 27-3); Summary of Requests (Dkt. 27-4)

(showing Plaintiff’s attorney’s number of hours and hourly rate); Pl. Attorney Resume (Dkt. 27-

5), and Defendant does not challenge the reasonableness of this amount.

       Accordingly, Plaintiff’s petition requesting EAJA fees in the amount of $6,550.30 (Dkt.

27) is granted.

       SO ORDERED.

Dated: July 26, 2021                               s/Mark A. Goldsmith
       Detroit, Michigan                           MARK A. GOLDSMITH
                                                   United States District Judge


                               CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and
any unrepresented parties via the Court's ECF System to their respective email or First Class
U.S. mail addresses disclosed on the Notice of Electronic Filing on July 26, 2021.

                                                   s/Karri Sandusky
                                                   Case Manager




                                               2
